 



Exhibit 10.1

 

January 30, 2013

 

Mr. Randy Thurman

[ADDRESS]

 

Dear Randy:

 

Further to our recent conversations, on behalf of the Board of Directors (the
“Board”) of Arno Therapeutics, Inc. (“Arno”), I am pleased to extend to you an
offer to join the Board.

 

In connection with your appointment to the Board, as consideration for your
service, Arno shall pay you an annual cash stipend of fifty thousand dollars
($50,000), which shall be payable to you in quarterly installments in arrears.
In addition, Arno shall grant you options (the “Options”) to purchase two
hundred thousand (200,000) shares of Arno’s common stock at an exercise price
equal to $0.30 per share. One-third of the Options shall be immediately vested
and exercisable on the grant date and the balance shall vest and become
exercisable during the Term in two (2) equal annual installments on each
anniversary of your appointment. Moreover, you shall receive annually additional
option grants consistent with the Board’s compensation plan, which is currently
under review by Arno’s Compensation Committee.

 

We are very excited about your joining the Board and believe that you will be
instrumental in the growth of Arno. We hope that you will accept our invitation
and look forward to working with you to build Arno into a successful oncology
company.

 

If this offer is acceptable to you, kindly so indicate by signing where
appropriate below and returning a copy of this letter to me at your earliest
convenience.

 

As always, please don’t hesitate to call me with any questions.

 

  Very truly yours,       /s/ Glenn R. Mattes   Glenn R. Mattes   Chief
Executive Officer

 

Agreed and Accepted:         By: /s/ Randy Thurman   Name: Randy Thurman   Date:
January 30, 2013  

 



 

 

